Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Nos vemos en la obligación de disentir, de manera enér-gica, de la opinión que en el día de hoy emite una mayoría de los integrantes del Tribunal. La opinión mayoritaria emitida en el presente caso es una no sólo errónea sino que ciertamente lamentable. La misma constituye un vivo ejemplo de un error en que un tribunal nunca debe, ni *361puede, incurrir; esto es, el de resolver un caso por funda-mentos no jurídicos.
Una somera lectura de la opinión mayoritaria revela que la mayoría resuelve que el “patrono sucesor”, la recu-rrente Airport Aviation Services of Puerto Rico, Inc., es res-ponsable ante los obreros demandantes únicamente debido al hecho de que dichos obreros “de otro modo estarían in-capacitados de obtener un remedio”; esto es, se responsabi-liza a dicha parte exclusivamente por razón de que los obre-ros no pueden hacer efectiva la sentencia o cobrarle al patrono predecesor.
Dicho de una manera más clara y sencilla, la mayoría de los integrantes del Tribunal aplican al presente caso la conocida, pero improcedente, doctrina del “ay benditodoc-trina que únicamente opera en esta jurisdicción.
hH
El 21 de mayo de 1987 los recurridos, Pedro y Dámaso Piñeiro, trabajadores de rampa por más de veinte (20) años para la International Air Services of Puerto Rico, Inc. (en adelante International) fueron despedidos de sus empleos por supuestas razones económicas. El despido se realizó sin, alegadamente, tomarse en consideración que estos em-pleados tenían mayor antigüedad que otros que fueron re-tenidos por el patrono.(1)
En 9 de noviembre de ese mismo año la Junta de Direc-tores de International, mediante resolución a esos efectos, autorizó al presidente de dicha corporación a “ la venta [a Airport Aviation Services] de los activos de la empresa International Air Services of Puerto Rico, Inc.; incluyendo, y sin limitarlo a cualquier gestión con el Banco Comercial de Mayagüez relacionada con la cesión de una deuda de *362$563,000.00, la cual será reducida en $320,000.00 y nego-ciada a un plan de pago con dicho restante’ ”. (Enfasis suprimido.) Resolución de 26 de enero de 1990, págs. 1-2. Por su parte, Airport Aviation Services, Inc. (en adelante Airport) emitió una resolución de igual fecha —9 de no-viembre de 1987— mediante la cual aceptaba la deuda ce-dida por International.
De la prueba considerada por el tribunal de instancia surge que, posterior al despido de los recurridos, las opera-ciones, al igual que el rótulo de International, se encontra-ban localizados en el mismo mostrador que el de Airport. También surge de las determinaciones de hecho adoptadas por el tribunal de instancia que, después del despido de los recurridos, los cheques de pago de salario de los empleados de International provenían de las oficinas de Airport y la maquinaria que ésta última utilizaba era la misma que la de International.
El 29 de septiembre de 1988 los recurridos radicaron una demanda contra International y Airport ante el enton-ces Tribunal Superior, Sala de San Juan. La recurrente Airport contestó la demanda; la codemandada International nunca compareció, por lo que le fue anotada la rebeldía. El caso fue trasladado a la Sala de Caguas donde la recurrente radicó una moción de sentencia sumaria. El tribunal de instancia mediante Resolución de 26 de enero de 1990, no obstante desestimar la reclamación de daños, determinó que existían elementos constitutivos de tras-paso de negocio en marcha, y que, además había una con-troversia real con relación al despido de los demandantes por International, viniendo obligada Airport a retener del precio de venta la cantidad correspondiente al pago de me-sada, conforme lo dispone el Art. 6 de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.RR.A. sec. 185f. Consistente con dicha posición, y luego de celebrar juicio plenario, el tribunal de instancia emitió sentencia conde-nando, solidariamente, a Airport y a International al pago *363de la cantidad correspondiente de mesada, según lo dis-pone la citada Ley Núm. 80.
Inconforme con lo resuelto, acudió ante este Foro el co-demandado, Airport, señalando que erró el tribunal de ins-tancia al:
1) ...resolver en la resolución del 26 de enero de 1990 y en la Sentencia que el Art. 6 de la Ley 80, 29 L.P.R.A. sec. 185[f,] le aplicaba a la peticionaria Airport Aviation Services, Inc. y que ésta venía obligada a retener del precio de venta la cantidad correspondiente al pago de mesada.
2) ...determinar en su [rjesolución del 26 de enero de 199[0] y en la sentencia que hubo un traspaso de negocio en marcha.
3) ...no hacer determinaciones de hecho en cuanto a que existía un convenio colectivo vigente el cual contenía una cláusula de quejas y agravios.
4) .. .no sostener la defensa afirmativa levantada por la parte peticionaria relativo a que los querellantes estaban impedidos de reclamar por no agotar los remedios dispuestos en el conve-nio colectivo. Solicitud de revisión, págs. 6-7.
Expedimos el recurso radicado. En el día de hoy, la ma-yoría de los integrantes del Tribunal —a nuestro juicio de manera totalmente errónea— confirma en todas sus partes la sentencia recurrida.
II
Antes de enfrentarnos a la controversia principal, y es-pecífica, que se plantea en el presente recurso —esto es, cómo aplica el Art. 6(2) de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, conocida como la Ley de Despido o de la Mesada,(3) a situaciones en las que el patrono pre-decesor, antes de vender los activos del negocio, despide sin justa causa a ciertos empleados y cuándo le corresponde al nuevo adquirente responder por los actos del predecesor de *364acuerdo con dicho artículo de ley— recordemos que en la interpretación de todo estatuto es necesario que tengamos presente la norma de hermenéutica, que asiduamente he-mos reiterado, a los efectos de que: “[a]l interpretar una disposición específica de una ley, los tribunales deben siem-pre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarla y nuestra determina-ción debe atribuirle un sentido que asegure el resultado que originalmente se quiso obtener.” Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759, 766 (1990). Véanse: Ind. Cortinera, Inc. v. P.R. Telephone Co., 132 D.P.R. 654 (1993); Ramírez Lebrón v. Registrador, 131 D.P.R. 76 (1992); Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988); R.E. Bemier y J.A. Cuevas Segarra, Aproba-ción e interpretación de las leyes de Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. I, págs. 267-270.
La Asamblea Legislativa, al aprobar la Ley Núm. 80, ante, expresó en la exposición de motivos de la misma que el propósito de la ley es "garantizar que los empleados des-pedidos sin justa causa tengan derecho a recibir de su pa-trono una compensación correspondiente a un mes de sueldo más una compensación adicional progresivo”. 1976 Leyes de Puerto Rico 267, 268. Antes de la aprobación de la Ley Núm. 80, ante, el Informe de la Comisión de Trabajo y Asuntos del Veterano sobre el P. del S. 1112, al reseñar el propósito del citado Artículo 6, expresó que éste “le da pro-tección al derecho del trabajador a reclamar la indemniza-ción por despido cuando ocurran traspasos reales o simu-lados en la empresa en que trabaja”.(4)
*365La última enmienda hecha a la Ley Núm. 80, ante, fue realizada mediante la Ley Núm. 45 de 6 de agosto de 1991 (29 L.P.R.A. sees. 185a y 185k). En esta ocasión, la Asam-blea Legislativa expresó en la exposición de motivos que “[l]a estabilidad del empleo y la seguridad de su tenencia constituyen materias de gran interés público en Puerto Rico” y que “[e]llo explica la existencia en nuestro ordena-miento jurídico de legislación como la Ley Núm. 80”. 1991 Leyes de Puerto Rico 160-161. Además, en dicha enmienda el legislador enfatizó el carácter reparador que tiene la le-gislación protectora del trabajo.
No debe haber duda, en consecuencia, que la referida Ley Núm. 80 fue creada con el obvio propósito de brindarle a los trabajadores una protección especial en aquellas si-tuaciones de despido injustificado. Como hemos expresado en variadas ocasiones, “como regla general, a un obrero o trabajador contratado sin tiempo determinado se le puede despedir por justa causa, sin causa o por causa injustifi-cada y ... bajo estas circunstancias el único derecho que le asiste es el provisto por la Ley Núm. 80 de 30 de mayo de 1976 ...”. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 65 (1986). Véanse: Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500 (1994); Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992). La Ley Núm. 80, ante, no prohíbe el despido, per se, sino que sanciona el despido injustificado. Dicha ley provee como único remedio la indemnización al empleado despedido equivalente a un mes de sueldo más una semana de compensación por cada año de servicio al patrono. 29 L.P.R.A. sec. 185a.
I — I I — I f — I
Por otro lado, el mencionado Art. 6 de la Ley Núm. 80, ante, crea unas obligaciones, tanto para el patrono prede-cesor como para el nuevo adquirente, cuando ocurre un *366traspaso de negocio en marcha.(5) La frase “negocio en mar-cha” podemos definirla como la transferencia de un patrono a otro sin interrupción o cese en las operaciones del negocio o industria.(6) Dispone el mencionado Art. 6 que:
En el caso del traspaso de un negocio en marcha, si el nuevo adquirente continúa utilizando los servicios de los empleados que estaban trabajando con el anterior dueño, se les acreditará a éstos el tiempo que lleven trabajando en el negocio bajo ante-riores dueños. En caso de que el nuevo adquirente opte por no continuar con los servicios de todos o algunos de los empleados y no advenga en su consecuencia patrono de éstos el anterior patrono responderá por la indemnización provista por las sees. 185a a 185m de este título el comprador deberá retener la can-tidad correspondiente del precio de venta convenido respecto al negocio. En caso de que los despida sin justa causa después del traspaso, el nuevo dueño responderá por cualquier beneficio que bajo las secs. 185a a 185m de este título pueda tener el empleado que quede cesante, estableciéndose además un gravamen sobre el negocio vendido para responder del monto de la reclamación. (Énfasis suplido.) 29 L.P.R.A. sec. 185f.
Examinemos, pues, si los obreros querellantes tienen causa de acción contra Airport Aviation Services al amparo de las disposiciones del Art. 6 de la Ley Núm. 80, ante. Contestamos en la negativa. La citada disposición de la Ley Núm. 80, ante, contempla dos (2) momentos diferentes en la relación patrono-empleado cuando se produce un tras-paso de negocio en marcha. En primer lugar, antes de lle-varse a cabo el traspaso, el nuevo adquirente tiene la opción de continuar o no con la fuerza trabajadora del negocio. En aquellos casos en que el nuevo adquirente decida no rete-ner a todos o algunos de los empleados del patrono original, será el dueño o patrono original el responsable por la *367indemnización que provee la Ley Núm. 80, ante. El nuevo adquirente, por su parte, no adviene patrono de aquellos empleados no retenidos, ya que éstos nunca llegan a formar parte de la fuerza trabajadora del comprador una vez se consuma el traspaso del negocio en marcha. El Departa-mento del Trabajo y Recursos Humanos, al interpretar el referido Art. 6, ha expresado que “[e]n este caso el nuevo dueño, por disposición específica de ley, deberá retener del precio de venta del negocio la suma a la que los empleados del anterior dueño, que no contrate, tengan derecho bajo la Ley [Núm.] 80, pago por el cual será personalmente responsable”. Guía para la interpretación y aplicación de la Ley Núm. 80 aprobada el día 30 de mayo de 1976, San Juan, Departamento del Trabajo y Recursos Humanos, pág. 46. Esto impone al nuevo comprador la responsabili-dad de asegurarse que el anterior dueño haya efectuado el pago de la suma correspondiente a los empleados no rete-nidos luego del traspaso de negocio ya que, de lo contrario, tendría que retener dicha suma del precio de venta del negocio y respondería personalmente a dichos empleados. íd.
La segunda modalidad que contempla el Art. 6 de la Ley Núm. 80, ante, se refiere a la decisión del adquirente de retener a todos o algunos empleados del dueño anterior después de llevarse a cabo el traspaso de negocio en marcha. En dicha eventualidad, el nuevo dueño es el único responsable según la Ley Núm. 80, ante, de los empleados que él retuvo y luego despidió sin justa causa, ya que éstos forman parte de la fuerza trabajadora de éste. Para com-putar la mesada de estos empleados, se toma en conside-ración el tiempo trabajado por éstos con el patrono anterior más el tiempo trabajado con el nuevo dueño y, luego de efectuarse el computo de dicha mesada, se establece un gravamen sobre el negocio del nuevo adquirente.(7)
*368Abase de lo anteriormente expresado, somos del criterio que parece ser obvio que los obreros demandantes y recu-rridos no tienen causa de acción alguna contra el recu-rrente Airport.
IV
Ahora bien, con relación al hecho de la sustitución de un patrono por otro, y para determinar si ha ocurrido un “traspaso de negocio en marcha”, resolvimos en J.R.T. v. Coop. Azucarera, 98 D.P.R. 314, 322 (1970), que “se re-quiere una similaridad sustancial en la operación y una continuidad en la identidad de la empresa antes y después del cambio para que se estime que el nuevo patrono deberá asumir obligaciones contraídas por el anterior”. Dicho caso estableció varios factores a ser considerados al determinar la presencia de la figura del patrono sucesor. Debido a la similitud existente entre la doctrina del “patrono sucesor” y el “traspaso de negocio en marcha”, los factores determi-nantes del primero resultan ser de utilidad para llevar a cabo el análisis del Art. 6 de la Ley Núm. 80, ante.(8) Los factores fundamentales a ser considerados en el análisis son la similaridad y continuidad de la actividad. Para de-terminar la presencia de estos dos (2) factores fundamen-tales hay que identificar las circunstancias siguientes'. “(1) la existencia de una continuación sustancial de la misma actividad de negocios; (2) la utilización de la misma planta *369para las operaciones; (3) el empleo de la misma o sustan-cialmente la misma fuerza obrera; (4) la conservación del mismo personal de supervisión; (5) la utilización del mismo equipo y maquinaria y el empleo de los mismos métodos de producción; (6) la producción de los mismos productos y la prestación de los mismos servicios; (7) la retención del mismo nombre; y (8) la cooperación del negocio durante el período de transición.” (Escolios omitidos.) J.R.T. v. Coop. Azucarera, ante, págs. 323-325. Un requisito indispensable para considerar un traspaso de negocio en marcha es que no pueden haber transcurrido seis (6) meses desde que se efectuó el traspaso y el nuevo adquirente comenzó a operar el negocio.(9)
Este Tribunal ha adoptado la figura del “patrono suce-sor” (successorship) en aquellas situaciones en las que ocu-rre una venta o transferencia de activos o reorganización de un negocio y surgen diferencias entre el nuevo patrono y los derechos de los empleados.(10) De existir similaridad sustancial en las operaciones de la empresa y continuidad en la identidad antes y después del cambio, el nuevo pa-*370trono según esta doctrina puede ser responsable de las obligaciones laborales del predecesor. Bruno López v. Motorplan, Inc. y otros, 134 D.P.R. 111 (1993); J.R.T. v. Asoc. C. Playa Azul I, 117 D.P.R. 20, 29 (1986); J.R.T. v. Coop. Azucarera, ante, pág. 322; J.R.T. v. Club Náutico, 97 D.P.R. 386, 397-400 (1969); Beaunit of Puerto Rico v. J.R.T., 93 D.P.R. 509 (1966); J.R.T. v. Freyre, 87 D.P.R. 891 (1963); D. Fernández Quiñones y C. Romany, Derecho Laboral: Casos y Materiales, Río Piedras, Ed. U.P.R., 1987, T. II, págs. 1265-1324.
La doctrina del “patrono sucesor” ha tenido en Puerto Rico una evolución paralela al desarrollo doctrinario de la misma en los tribunales federales.(11) En los casos J.R.T. v. Coop. Azucarera, ante, y Beaunit of Puerto Rico v. J.R.T., ante, acogimos dicha doctrina para darle validez a conve-nios colectivos adoptados por el patrono predecesor. Igual-mente aplicamos la doctrina en aquellos casos en los que el nuevo patrono es responsable por las prácticas ilícitas del patrono anterior. J.R.T. v. Club Náutico, ante. Reciente-mente, en Bruno López v. Motorplan, Inc. y otros, ante, adoptamos la doctrina del “patrono sucesor” al ámbito del despido discriminatorio, y expresamos la necesidad de exa-minar las circunstancias particulares en cada caso para imponerle responsabilidad al patrono sucesor.
En este último caso establecimos unos parámetros para aplicar la referida doctrina. Expresamos que al “determi-nar la responsabilidad del patrono sucesor es indispensable sopesar varias cuestiones entre las cuales cabe desta-car: (1) si el nuevo patrono conocía de antemano la reclamación del empleado contra su predecesor’, (2) la rela-tiva capacidad de cada uno de los patronos para satisfacer adecuadamente la reclamación del empleado, de ser ésta válida, y (3) el beneficio que hayan podido o puedan derivar *371respectivamente cada uno de los patronos por la acción que se impugna”. Bruno López v. Motorplan, Inc. y otros, ante, pág. 122. Véase, además, E.E.O.C. v. Puerto Rico Job Corps., 729 F. Supp. 208, 218-219 (D. P.R. 1990). Con re-lación a estos parámetros, el tribunal federal expresó en E.E.O.C. v. Puerto Rico Job Corps., ante, págs. 218-219, que:
... “No one of these factors is controlling; the court must look at all of them along with any others that present themselves in the case before it, and it must make its decision by balancing the interests of the plaintiff and the national policy.”
Por otro lado, y de forma persuasiva, debemos señalar que el Tribunal de Distrito Federal para el Distrito de Puerto Rico tuvo ante su consideración una controversia referente a la interpretación del referido Art. 6 de la Ley Núm. 80, ante. En Marti v. Chevron U.S.A., Inc., 772 F. Supp. 700, 705-706 (D. P.R. 1991), dicho foro expresó:
... In the case of a transfer of an ongoing business, the statute seeks to place the burden of compliance on the employer who causes the discharge. Where the employee continues in the service of the purchaser, it is the latter who is liable if the employee is subsecuently discharged. If the purchaser chooses not to hire the employee, the former employer is liable. ...
... To find for plaintiff, this court would have to extend the reach of the statute far beyond its intended purpose which is to soften somewhat the effects of sudden and unexpected unemployment. (Enfasis suplido.)
Analicemos los hechos del caso de autos a la luz de lo anteriormente expuesto.
V
De entrada, contestamos la interrogante de si erró el tribunal de instancia, como alega la parte recurrente, al concluir que efectivamente hubo en el presente caso un “traspaso de negocio en marcha”. Entendemos que dicho *372error no fue cometido; esto es, estamos de acuerdo, en este aspecto, con la mayoría.
Sabido es que, como regla general, este Tribunal no in-tervendrá con la apreciación de la prueba hecha por el juz-gador de los hechos, salvo demostración de error mani-fiesto, pasión, perjuicio o parcialidad. Rodríguez Oyóla v. Machado Díaz, 136 D.P.R. 250 (1994); Selosse v. Fund. Educ. Ana G. Méndez, 122 D.P.R. 534 (1988).(12) En el caso de autos las determinaciones de hecho adoptadas por el tribunal de instancia nos merecen deferencia y por lo tanto no intervendremos con éstas. Veamos por qué.
Al examinar un caso como el de autos, es conveniente tomar en consideración los factores y circunstancias que fueron enumerados en J.R.T. v. Coop. Azucarera, ante, págs. 323-325. Entendemos que en el caso ante nos, efec-tivamente existía la similitud y continuidad sustancial ne-cesaria para concluir que se había llevado a cabo un “tras-paso de negocio en marcha”, ya que Airport adquirió de International, no sólo sus activos y deudas, sino que, luego de la adquisición, continuó llevando a cabo actividades idénticas, utilizando para esto el equipo y maquinaria de International. Además, existe prueba incontrovertida de-mostrativa de que Airport retuvo básicamente la misma fuerza trabajadora, prestó los mismos servicios que International, utilizó el mismo mostrador que aquella y, lo más importante, operó el negocio durante un período de transi-ción, anterior al traspaso, efectuando los pagos de la nó-mina de empleados mucho antes de concretarse dicho traspaso. En resumen, de acuerdo a las circunstancias par-ticulares que hemos examinado, es mandatorio concluir *373que en el caso de autos están presentes los elementos cons-titutivos de un “traspaso de negocio en marcha”.
VI
Ello no obstante, y a la luz de la prueba presentada a nivel de instancia, resulta altamente cuestionable e imposi-ble de sostener la determinación del foro de instancia —y de la Mayoría— de responsabilizar al nuevo adquirente, Airport, por el despido alegadamente injustificado de los dos (2) recurridos, llevado a cabo el mismo por el patrono original, esto es, la International.
Como expresáramos anteriormente, el citado Art. 6 im-pone responsabilidad —ya sea al patrono predecesor o al nuevo adquirente— por la cesantía o despido de emplea-dos, dependiendo dicha determinación del momento en que sobrevino el traspaso del negocio en marcha y de la fecha del despido. En el presente caso, el despido alegadamente injustificado se llevó a cabo con anterioridad a la venta del negocio. Esto es, al ocurrir el “traspaso del negocio en mar-cha”, los recurridos ya no eran miembros de la fuerza labo-ral de la empresa por lo que nunca fueron empleados de Airport. Por otro lado, no hay prueba alguna que señale, o demuestre, que Airport tenía conocimiento de que esos des-pidos hubieran sido llevados a cabo.
A pesar de que nos enfrentamos en el presente caso a un estatuto de carácter reparador, ante los hechos del caso de autos, no podemos darle al mismo una interpretación tan liberal como para responsabilizar a Airport por dichos despidos. Por los fundamentos antes expuestos, dictaría-mos sentencia modificatoria de la emitida por el tribunal de instancia —a los efectos de exonerar de responsabilidad solidaria, por los despidos, a Airport— y, así modificada, confirmaríamos la misma en cuanto a la responsabilidad decretada, en relación con dicho despido, de International.
*374VII
En vista del “fundamento” en que se ampara la opinión mayoritaria emitida para sostener la posición contraria —esto es, el del “ay bendito”— estimamos que ésta es una decisión lamentable y peligrosa, por lo dañina que ésta puede resultar en el futuro. La misma —de manera errónea e innecesaria— no sólo sitúa en posición precaria a aque-llos patronos que en el futuro interesen comprar negocios existentes, sino que tendrá el efecto nocivo de desalentar el que ello suceda.
Irónicamente, esta decisión causará un perjuicio incalculable a la clase trabajadora de nuestro País, las personas que, precisamente, interesa proteger la citada Ley Núm. 80 de 1976. Ello así ya que, de ahora en adelante, el que inte-rese comprar un negocio esperará a que el mismo sea ce-rrado, y que todos sus empleados hayan sido dejados ce-santes, para luego comprar “lo que quede”.
Por otro lado, el resultado erróneo al que llega la mayo-ría en el presente caso tampoco puede ser sostenido por el igualmente erróneo fundamento que se aduce en la Opinión concurrente emitida por el Juez Asociado Señor Fuster Berlingeri. Conforme dicha ponencia, se le puede “impu-tar” conocimiento, de los despidos decretados, a la recu-rrente Airport por razón del simple hecho de que los obre-ros despedidos se habían querellado a la unión obrera que representaba los empleados del “patrono predecesor”.
El obstáculo con que se confronta dicho razonamiento lo es que, conforme la prueba desfilada a nivel de instancia, los obreros despedidos testificaron que la referida unión se cruzó de brazos y no hizo gestión alguna en defensa de sus derechos. En vista a ello, cabe preguntarse si resulta lógico, y procedente, concluir que el patrono sucesor, Airport, “tuvo que tener” conocimiento de la querella, como sostiene la opinión concurrente, o, por el contrario, resulta ser más *375lógico, y procedente, concluir que, si la unión no hizo nada, no hay razón alguna para concluir que Airport en algún momento obtuvo conocimiento de dicha situación antes de comprar los activos de International; sobre todo, cuando consideramos el hecho de que no se trata de despidos masi-vos de empleados, y sí del despido de dos (2) empleados únicamente, lo cual no causa mayor revuelo en una compa-ñía que tiene muchos empleados. Como podemos notar, este razonamiento no sólo es erróneo e ilógico sino que el mismo, inclusive, resulta contrario a lo expresado en la opinión mayoritaria. En la misma se acepta que “no hay prueba de que Airport tuviera conocimiento de las reclama-ciones de los empleados ...”. Opinión mayoritaria, pág. 354.
En conclusión, la decisión mayoritaria de erróneamente responsabilizar a Airport por los dos (2) despidos ocurridos no se sostiene bajo ninguno de los dos (2) argumentos, o razonamientos, que ofrece la mayoría de los integrantes del Tribunal en apoyo de la misma. Decisiones como éstas le hacen un gran daño a Puerto Rico. Las mismas “ahuyen-tan”, aun más, a los inversionistas que piensan en la posi-bilidad de establecer negocios en nuestra Isla, privándose así a nuestros conciudadanos de buenos y mejores empleos.
Es por ello que disentimos.

 La prueba demostró que el recurrido Pedro Piñeiro comenzó a trabajar para International Air Services of Puerto Rico, Inc. en febrero de 1965, mientras que Dámaso Piñeiro comenzó en octubre de 1965.


 29 L.P.R.A. sec. 185f; disposición que se refiere al traspaso de un “negocio en marcha”.


 29 L.P.R.A. secs. 185a~185m.


 El P. del S. 1112 posteriormente fue aprobado sin enmiendas sustanciales y es lo que hoy conocemos como la Ley Núm. 80 de 30 de mayo de 1976. El Informe de la Comisión de Trabajo y Asuntos del Veterano presentó dos (2) informes: uno al Senado de Puerto Rico el 23 de abril de 1975 y otro a la Cámara de Representantes en abril de 1976. Los informes en su contenido son iguales y, debido a la falta de discusión en ambos cuerpos sobre la aprobación de la mencionada ley, hemos tenido que acudir a dichos informes, los cuales recomendaron la aprobación de la misma con enmiendas de estilo y no de contenido. Del expediente de la ley que custodia la Oficina de Archivo de Documentos nos informaron que el P. del S. 1112 fue aprobado por el Senado en tres (3) días y la Cámara, aunque lo retuvo un año, no realizó *365cambio alguno que no fuera estampar la firma.


 A esos efectos, véase R. Delgado Zayas, Manual informativo de legislación protectora del trabajo, San Juan, [s. ed.], 1989.


 En Texaco P.R., Inc. v. Peñagarícano, Admor., 94 D.P.R. 49, 52 (1967), esta-blecimos el significado de “negocio en marcha” a la luz de la Ley de Alquileres Razonables. En dicho caso expresamos que “[a] nuestro juicio, basta con [sic] que con anterioridad al arrendamiento que motiva la controversia, el arrendador o uno de sus antecesores en título lo operase aunque luego el negocio fuese objeto de mejoras sustanciales ... siempre que no hubiese dejado de operarse”. (Enfasis suplido.)


 El Art. 6 de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185f, es interpretado por 2 Larson, Unjust Dismissal Sec. 10.40[l][a], *368págs. 10-258.92-10-258.93 (1994), de la forma siguiente:
“A subsection of the statute governs the situation in which there is a transfer of an ongoing business, and the acquirer of the business chooses either to continue to use the services of the employees who worked for the former owner or to discontinue the services of such employees. The section provides that if the acquirer chooses not to retain the services of an employee, then the former employer is liable for the compensation provided under the statute. If the acquirer chooses instead to retain the employee’s services and discharges that employee without good cause after the transfer, the acquirer becomes liable for the compensation.” (Escolios omitidos.)


 A estos efectos, véase R. Delgado Zayas, Apuntes para el estudio de la legis-lación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Pubs. Laborales, 1989, pág. 123.


 R. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Pubs. Laborales, 1989, pág. 123.


 La doctrina del “patrono sucesor” fue desarrollada por el Tribunal Supremo federal y los otros foros federales en aquellos casos en que habiendo un convenio colectivo entre el patrono anterior y los empleados, el nuevo patrono no quería reconocerlo. Mediante la doctrina se le impuso la obligación al patrono sucesor de respetar las obligaciones respecto a arbitraje del convenio colectivo. Véanse: John Wiley & Sons v. Livingston, 376 U.S. 543 (1964); Wackenhut Corp. v. International U., United Plant Guard W., 332 F.2d 543 (9no Cir. 1964); NLRB v. Burns Security Services, 406 U.S. 272 (1972). La doctrina fue ampliada posteriormente en cuanto a la responsabilidad del patrono sucesor por las prácticas ilícitas del predecesor. Véanse: Golden State Bottering Co. v. NLRB, 414 U.S. 168 (1973); United States Pipe and Foundry Company v. N.L.R.B., 398 F.2d 544 (5to Cir. 1968); N.L.R.B. v. St. Marys Foundry Co., 860 F.2d 679 (6to Cir. 1988); N.L.R.B. v. South Harlan Coal, Inc., 844 F.2d 380 (6to Cir. 1988). Recientemente la doctrina ha sido extendida, imponiendo responsabilidad al patrono sucesor por los despidos discriminatorios de su predecesor, específicamente los casos bajo el Título VII del Civil Rights Act de 1964, 42 U.S.C. sec. 2000 et seq. Véanse: Equal Emp. OP. Com’m v. MacMillan Bloedel Containers, Inc., 503 F.2d 1086 (6to Cir. 1974); Slack v. Havens, 522 F.2d 1091 (9no Cir. 1975); Bates v. Pacific Maritime Ass’n, 14A F.2d 705 (9no Cir. 1984); Musikiwamba v. Essi, Inc., 760 F.2d 740 (7mo Cir. 1985); Criswell v. Delta Air Lines, Inc., 869 F.2d 449 (9no Cir. 1989); E.E.O.C. v. Puerto Rico Job Corps., 729 F. Supp. 208 (D. P.R. 1990).


 Es pertinente señalar que recientemente el Tribunal de Distrito Federal para el Distrito de Puerto Rico adoptó la doctrina del patrono sucesor en el caso E.E.O.C. v. Puerto Rico Job Corps., ante.


 A estos efectos, véanse: Coop. Seguros Múltiples de P.R. v. Lugo, 136 D.P.R. 203 (1994); Rodríguez Amadeo v. Santiago Torres, 133 D.P.R. 786 (1993); Gallardo v. Petitón y V.T.N., Inc., 132 D.P.R. 39 (1992); Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 646 (1992); Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8 (1987); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1986); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984).